       Case 4:19-cv-00892-HSG Document 235 Filed 10/25/19 Page 1 of 4



 1   Douglas N. Letter, General Counsel                           Carter G. Phillips
     Todd B. Tatelman, Deputy General Counsel                     Virginia A. Seitz
 2   Megan Barbero, Associate General Counsel                     Joseph R. Guerra
 3   Josephine Morse, Associate General Counsel                   Christopher A. Eiswerth
     Adam A. Grogg, Assistant General Counsel
 4                                                                SIDLEY AUSTIN LLP
     OFFICE OF GENERAL COUNSEL                                    1501 K Street N.W.
 5   U.S. HOUSE OF REPRESENTATIVES                                Washington, D.C. 20005
     219 Cannon House Office Building                             (202) 736-8000 (telephone)
 6   Washington, D.C. 20515                                       (202) 736-8711 (facsimile)
     (202) 225-9700 (telephone)                                   cphillips@sidley.com
 7   (202) 226-1360 (facsimile)
     megan.barbero@mail.house.gov
 8
     Counsel for Amicus Curiae the United States House of Representatives
 9
                                UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
11

12    SIERRA CLUB and SOUTHERN BORDER                        Case No. 4:19-cv-00892-HSG
      COMMUNITIES COALITION,
13                                                           M.S.J. Hearing Date: Nov. 20, 2019
                                        Plaintiffs,          Time: 10:00 AM
14

15                   v.                                     MOTION OF THE U.S. HOUSE OF
                                                            REPRESENTATIVES FOR LEAVE
16    DONALD J. TRUMP, President of the United              TO PRESENT ARGUMENT IN
      States, in his official capacity, et al.,             THE PARTIAL SUMMARY
17                                                          JUDGMENT HEARING
                                        Defendants.
18

19
            The United States House of Representatives respectfully requests leave to present
20
     argument during the hearing on the parties’ motions for partial summary judgment, which is
21
     currently scheduled for November 20, 2019 at 10:00 a.m. ECF No. 205. This Court granted the
22
     House’s motion for leave to file a brief as amicus curiae expressing the views of the House in
23
     support of plaintiffs’ motion for partial summary judgment. ECF No. 224. As discussed below
24
     and in our amicus brief, ECF No. 230, the House has a compelling institutional interest in the
25
     Court’s grant of relief to prohibit the Executive Branch defendants from spending federal funds
26
     under 10 U.S.C. § 2808 without a valid Congressional appropriation. Because the expenditures
27
     challenged here usurp the House’s Article I legislative authority, the House has a distinct interest
28
      MOTION OF THE U.S. HOUSE OF REPRESENTATIVES FOR LEAVE TO PRESENT ARGUMENT IN THE
                    PARTIAL SUMMARY JUDGMENT HEARING (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 235 Filed 10/25/19 Page 2 of 4



 1   in this case and respectfully submits that its presentation of argument will aid the Court in its
 2   determination of the issues. Plaintiffs consent to the House’s motion. Defendants take no
 3   position on this motion.
 4          This suit arises out of the Executive Branch defendants’ expenditure of federal funds to
 5   construct a wall along the southern border of the United States in violation of the Appropriations
 6   Clause of the U.S. Constitution and constitutional separation-of-powers principles. The
 7   Appropriations Clause provides that “[n]o Money shall be drawn from the Treasury, but in
 8   Consequence of Appropriations made by Law.” U.S. Const., Art. I, § 9, cl. 7. This Clause vests
 9   Congress with “exclusive power over the federal purse,” and it is “one of the most important
10   authorities allocated to Congress in the Constitution’s ‘necessary partition of power among the
11   several departments.’” U.S. Dep’t of the Navy v. FLRA, 665 F.3d 1339, 1346 (D.C. Cir. 2012)
12   (quoting The Federalist No. 51 (James Madison) (Clinton Rossiter ed., 1961)).
13          As explained in our amicus brief, although Congress appropriated only $1.375 billion for
14   the construction of barriers along the southern border, the President announced that his
15   Administration would spend up to $8.1 billion. See ECF No. 230 at 3. The Administration
16   claims that it has statutory authority to expend those funds, including pursuant to 10 U.S.C.
17   § 2808. Id. at 3-4. Those arguments are incorrect, as plaintiffs and the House have argued: the
18   cited statutory provision provides no authority for the expenditures on a border wall. Absent a
19   valid Congressional appropriation, the defendants are violating the Appropriations Clause.
20          To protect its constitutional interests, the House has filed its own suit in the U.S. District
21   Court for the District of Columbia challenging the Administration’s expenditure of federal funds
22   under, inter alia, Section 2808 to construct a border wall. See U.S. House of Representatives v.
23   Mnuchin, No. 19-cv-969 (D.D.C. April 5, 2019), appeal docketed, No. 19-5176 (D.C. Cir. June
24   14, 2019). To protect its constitutional interests, the House recently filed an amicus brief in this
25   suit urging the Court to grant the plaintiffs’ motion for partial summary judgment concerning
26   expenditures pursuant to Section 2808. This Court has previously granted the House leave to file
27   an amicus brief in support of the plaintiffs’ motion for a preliminary injunction, see ECF No. 46,
28   and to participate in the hearing on that motion, see ECF No. 89. With the Court’s leave, the
      MOTION OF THE U.S. HOUSE OF REPRESENTATIVES FOR LEAVE TO PRESENT ARGUMENT IN THE
                    PARTIAL SUMMARY JUDGMENT HEARING (4:19-cv-00892-HSG)
                                                      2
       Case 4:19-cv-00892-HSG Document 235 Filed 10/25/19 Page 3 of 4



 1   House has also filed an amicus brief in support of the plaintiffs’ motion for summary judgment
 2   concerning expenditures pursuant to 10 U.S.C. § 284. See ECF No. 174.
 3          As noted at the outset, because the actions by the Executive Branch defendants here go to
 4   the very heart of an essential power of Congress, put in place by the Framers to protect the people
 5   of the United States from unchecked actions by the Executive Branch, the House has a unique
 6   interest in this matter. Accordingly, the House respectfully requests leave to present argument
 7   during the hearing on the motions for partial summary judgment.
 8                                            CONCLUSION
 9          For the foregoing reasons, the Court should grant the House’s motion for leave to present
10   argument in the partial summary judgment hearing scheduled for November 20, 2019.
11
                                                  Respectfully submitted,
12

13   CARTER G. PHILLIPS                           DOUGLAS N. LETTER
     VIRGINIA A. SEITZ                            General Counsel
14   JOSEPH R. GUERRA                             TODD B. TATELMAN
     CHRISTOPHER A. EISWERTH                      Deputy General Counsel
15                                                /s/ Megan Barbero
     SIDLEY AUSTIN LLP                            MEGAN BARBERO
16
     1501 K STREET N.W.                           Associate General Counsel
17   WASHINGTON, D.C. 20005                       JOSEPHINE MORSE
     (202) 736-8000 (telephone)                   Associate General Counsel
18   (202) 736-8711 (facsimile)                   ADAM A. GROGG
     cphillips@sidley.com                         Assistant General Counsel
19
                                                  OFFICE OF GENERAL COUNSEL*
20                                                U.S. HOUSE OF REPRESENTATIVES
                                                  219 Cannon House Office Building
21                                                Washington, D.C. 20515
                                                  (202) 225-9700 (telephone)
22                                                (202) 226-1360 (facsimile)
                                                  megan.barbero@mail.house.gov
23

24                                                Counsel for Amicus Curiae the United States House
     October 25, 2019                             of Representatives
25
            *
26             Attorneys for the Office of General Counsel for the U.S. House of Representatives are
     “entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
27   proceeding before any court of the United States or of any State or political subdivision thereof
     without compliance with any requirements for admission to practice before such court.” 2 U.S.C.
28   § 5571.
       MOTION OF THE U.S. HOUSE OF REPRESENTATIVES FOR LEAVE TO PRESENT ARGUMENT IN THE
                     PARTIAL SUMMARY JUDGMENT HEARING (4:19-cv-00892-HSG)
                                                      3
       Case 4:19-cv-00892-HSG Document 235 Filed 10/25/19 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on October 25, 2019, I caused the foregoing document to be filed via
 3
     the U.S. District Court for the Northern District of California’s CM/ECF system, which I
 4
     understand caused service on all registered parties.
 5

 6
                                                            /s/ Megan Barbero
 7                                                          Megan Barbero
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      MOTION OF THE U.S. HOUSE OF REPRESENTATIVES FOR LEAVE TO PRESENT ARGUMENT IN THE
                    PARTIAL SUMMARY JUDGMENT HEARING (4:19-cv-00892-HSG)
